Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000385
                                                       28-MAY-2013
                                                       10:48 AM




                         SCWC-13-0000385

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        CAROLYN MIZUKAMI,
                 Petitioner/Plaintiff-Appellant,

                               vs.

   DON QUIJOTE (USA) CO. LTD., DTRIC INSURANCE COMPANY, LTD.,
                Respondents/Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-13-0000385; CIV. NO. 12-1-3273-12)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)

          Petitioner/plaintiff-appellant Carolyn Mizukami’s

application for writ of certiorari, which was filed on May 13,

2013, is hereby dismissed as moot.

          DATED: Honolulu, Hawai#i, May 28, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack